IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-13,444-17


                        EX PARTE DARIUS DURON ELAM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 380350-I IN THE 232ND DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam. Keel, J. not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Elam v. State, No. 14-84-00394-CR (Tex. App.—Houston [14th] June 12, 1986).

        Applicant contends, among other things, that a witness has admitted that his trial testimony

was false and that the recantation of that testimony combined with new DNA evidence shows he is

actually innocent.

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,
                                                                                                       2

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The trial court has signed findings of fact regarding Applicant’s original allegations, but has

advised the Court that supplemental grounds that Applicant filed on June 3, 2021 have not yet been

addressed and are still being developed. This Court is also missing the exhibits which were filed

during the habeas hearings held on July 12, 2019 and August 9, 2021. On January 31, 2022, an order

directing the district clerk’s office to supplement the record with those exhibits, but the exhibits have

not yet been forwarded to the Court.

        The trial court may order depositions, interrogatories or a hearing. It appears that Applicant

is represented by counsel. If the trial court elects to hold a hearing, it shall determine if Applicant

is represented by counsel, and if not, whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make supplemental findings of fact and conclusions of law regarding

those grounds raised by Applicant which were not addressed in the court’s prior findings of fact.

The trial court shall also supplement the record with the exhibits from the habeas hearings held on

July 12, 2019 and August 9, 2021. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 13, 2022

Do not publish